DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 7/14/2022.
Claims 1, 8, and 14-15 have been amended.
Claim 3 has been cancelled.
No new claims have been added.
Claims 1-2 and 4-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/14/2022, with respect to claims 1-2 and 4-20 have been fully considered and are persuasive. The rejection of claims 1-2 and 4-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 8, and 15, the Examiner agrees with Applicant’s arguments that the terminal disclaimer in view of the parent patent overcomes the previous double patenting rejection and that Applicant’s amendments overcome the previous indefiniteness issues under 35 U.S.C. 112(b). Specifically with regard to claim 15, the Examiner is interpreting the amended claim language “[a] computer readable storage medium that is not a signal” as requiring that the computer readable storage medium be non-transitory, and such claim language thus overcomes the previous 35 U.S.C. 101 rejection. The Examiner also agrees with Applicant’s arguments that the cited prior art does not teach the claims as amended. Zhang for instance teaches the indication of a single initial beam index for measurement rather than a plurality of measurements on a plurality of beams. The Examiner also agrees that Zhang appears to be limited to switching a single beam used for communication, whereas the claimed subject matter allows a plurality of beams to be configured in the set of serving beams, thereby allowing multiple beams to be used for communication with the UE and provides for adding/releasing multiple beams to/from the set of serving beams. These limitations in combination with the other claimed limitations are thus not taught by the prior art.	Regarding claims 2, 4-7, 9-14, and 16-20, the claims are allowed because they depend from allowable claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474